—Judgment, Supreme Court, New York County (William Wetzel, J.), rendered January 8, 1997, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s claim that he was denied effective assistance of counsel raises, in large part, issues requiring expansion of the record by means of a post-conviction motion, including matters of strategy and the extent of counsel’s preparation of a witness. Review on this appeal is limited to the trial record (see, People v Duncan, 187 AD2d 399, lv denied 81 NY2d 970), and based on the existing record we conclude that defendant received meaningful representation (see, People v Baldi, 54 NY2d 137). Defendant has not established that the cumulative effect of counsel’s alleged errors was to deprive him of a fair trial (People v Benevento, 91 NY2d 708; People v Hobot, 84 NY2d 1021, 1024).
Defendant’s remaining claims are unpreserved for appellate review and we decline to review them in the interest of justice. Were we to review these claims, we would find that none of them warrants reversal. Concur — Lerner, P. J., Williams, Tom and Andrias, JJ.